Title: From Thomas Jefferson to George Wythe, 26 February 17[93]
From: Jefferson, Thomas
To: Wythe, George



Dear Sir
Philadelphia Feb. 26 17[93]

I have just now received your favor of [15 Feb. 1793. A?] law is passed on the subject of patents which [will require Mr.?] Clarke to present his petition anew. This [will appear?] in the newspapers within a few days. Having [only given?] it a slight reading in the Roll, I am unable [to give you a?] particular account of it.
Your seal is promised in time to [be given to Mr.?] Giles on his return from Congress. Should the [engraver?] fail in punctuality you may still [count on it?] in [a few?] more days. Adieu my dear Sir your’s affectionately

Th: Jefferson

P.S. Mr. Clarke’s letter with Meredith’s affidavit is just received. By the new law, when a question arises on the priority of invention the parties are to name referees to decide it.

